PER CURIAM.
We reverse the final judgment awarding compensatory and punitive damages to the plaintiff below on its claims of conspiracy to interfere with a business relationship, restraint of trade, and breach of contract upon a holding that this record is devoid of any evidence which establishes a causal connection between the acts complained of and any resulting damage. See Ethyl Corp. v. Balter, 386 So.2d 1220 (Fla. 3d DCA 1980), pet. for rev. denied, 392 So.2d 1371 (Fla.), cert. denied, 452 U.S. 955, 101 S.Ct. 3099, 69 L.Ed.2d 965 (1981).
The judgment appealed from is, accordingly, reversed.